Citation Nr: 1046296	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracolumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to the benefits sought.

In February 2009, the Veteran testified during a videoconference 
hearing before the undersigned.  A transcript of the proceeding 
is of record.  

In April 2009, the Board remanded these issues for additional 
development. 
 

FINDINGS OF FACT

1.  A cervical spine disability was initially demonstrated years 
after service, and there is no competent medical evidence of 
record relating a cervical spine disability to the Veteran's 
service in the military.

2.  A thoracolumbar spine disability was initially demonstrated 
years after service, and there is no competent medical evidence 
of record relating a thoracolumbar spine disability to the 
Veteran's service in the military.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection of a thoracolumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2007.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

Complete service treatment records (STRs) have been obtained, as 
have VA treatment records.  The Veteran has submitted, or VA has 
obtained on his behalf, relevant private medical records from 
various providers.  One doctor identified by the Veteran was 
noted to be deceased, and his records were not available.  
Several VA examinations have been provided.  The examiners made 
all necessary findings and conducted required testing.  Requested 
medical opinions, with supporting rationale, have been offered; 
the examinations are adequate for adjudication purposes.  The 
Veteran has availed himself of the opportunity to testify before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

I.  Criteria

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II. Background

STRs note that the Veteran was involved in a November 1965 
automobile accident in which he was thrown from his car and lost 
consciousness.  He was treated at Lutheran Hospital in 
Wheatridge, Colorado; then transferred to Fitzsimmons Army 
Hospital.  He suffered a mild cerebral concussion and contusions 
of the scalp, right arm, and left leg.  He complained of neck and 
back soreness.  He had full ROM of the neck.  X-rays of the 
cervical and lumbar spine were normal.  The impression was a 
cervical strain.  He then proceeded to his next duty station.  

The June 1968 separation examination was normal.

In a July 2007 VA examination, it was noted that the Veteran 
walked with a cane and a limp.  The service treatment records 
(STRs) contained a single medical entry referencing the 1965 
motor vehicle accident.  At that time he reported, in part, pain 
in the neck, and lower back pain radiating to the lower left 
extremity.  MRIs of the cervical and lumbar spines were within 
normal limits.  The symptoms resolved in service and recurred 
infrequently until 10 years ago when the Veteran began having 
increased pain in the neck and lumbar spine.  After service he 
worked 2 years as an insulator; 10 yrs in industrial tool 
manufacturing and shipping requiring heavy lifting; and, 25 years 
as an automobile mechanic requiring strenuous activity.  He was 
able to function without impairment in all his jobs.  He was now 
retired.  His activities of daily living are impaired and he was 
prescribed morphine for his back pain.  

Examination revealed cervical range of motion (ROM) to be 45 
degrees of flexion, extension, and lateral bending; and, 75 
degrees of rotation with pain at the extremes of rotation.  ROM 
of the lumbar spine was flexion to 90 degrees; extension and 
lateral bending to 30 degrees; and, rotation to 40 degrees with 
pain.  The diagnosis was degenerative disc disease (DDD) of the 
cervical and lumbar spines.  The examiner noted that no 
chronicity was demonstrated given that the Veteran had stated in 
the examination that his symptoms became significant ten years 
ago.  The examiner opined that, "it is my opinion that these 
conditions are much more likely to have been caused by his 
subsequent thirty-five- plus years of physical employment rather 
than the motor vehicle accident described in 1965." 

A VA orthopedic surgeon in January 2008 provided a medical 
opinion noting that the Veteran had been under his care for 
treatment of multi-level cervical spondylosis.  He noted that the 
Veteran felt that the bulk of his symptoms began shortly after 
the car accident in 1965 when he was thrown from a vehicle in 
service.  The surgeon noted that, "While it is impossible to 
definitely state that [the Veteran's] current condition is due to 
the accident, it is reasonable to state that his cervical 
condition was at least hastened, if not a direct result of 
injuries sustained from being thrown from a moving vehicle."

At his February 2009 videoconference hearing appellant testified 
that he was injured in a November 1965 automobile accident during 
service.  He did not recall if x-rays were taken.  He testified 
that he saw medics in service who gave him aspirin but otherwise 
never did anything.  He reported neck and back problems during 
his separation examination.  After service he was treated by 
chiropractors, and the Pain Management Center at Ralph E. Johnson 
VAMC.  Through the years his injuries had gotten worse and he 
currently was on morphine for pain.  The Veteran also testified 
that he was in receipt of disability benefits from the Social 
Security Administration (SSA) as a result of symptoms and 
manifestations from a back disorder. 

In June 2009 VA received a copy of an August 2003 SSA decision as 
well as the medical records underlying that determination.  These 
reveal that the Veteran was disabled from January 2003 as a 
result of discogenic and degenerative disorders of the back and 
diabetic neuropathy.  The records do not discuss the etiology of 
the current spine disabilities.

In a June 2009 VA examination, the Veteran reported the onset of 
his cervical and lumbar disorders to the 1965 motor vehicle 
accident.  Regarding his cervical disability, he denied surgery 
or flare-ups.  He had daily pain partially relieved with 
morphine.  He used no brace, cane, or crutches.  He had no 
numbness, weakness, or radiating pain.  He had not had any 
physician directed bedrest in the past year.  His day to day 
activities were not restricted by his cervical disorder.  
Regarding the lumbar spine disorder he used a cane as well as an 
electric scooter when needed.  Lumbar pain radiated to the left 
anterior thigh.  He was unable to walk more than 5 minutes, stand 
more than 15 to 20 minutes, or sit more than 30 minutes.  

Examination revealed a normal gait with no assistive devices.  
Cervical and lumbar spines had normal curvature and posture.  
There were no palpable spasms, pain or tenderness to palpation of 
the paraspinal processes.  Cervical ROM was forward flexion to 45 
degrees without pain; extension to 45 degrees with pain; right 
lateral flexion to 40 degrees without pain; left lateral flexion 
to 20 degrees with pain; Lateral rotation to 45 degrees with 
pain.  Lumbar ROM was forward flexion to 90 degrees with pain; 
extension to 30 degrees with pain; right lateral flexion to 30 
degrees without pain; left lateral flexion to 30 degrees with 
pain; right lateral rotation to 40 degrees without pain, left 
lateral rotation to 40 degrees with pain.

All joints had no additional loss of motion caused by pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
An August 2008 cervical spine MRI revealed marked degenerative 
spondylosis with kyphotic angulation and relative spinal stenosis 
particularly with multiple diffuse disk osteophytes.  An April 
2009 lumbar MRI revealed multilevel DDD of the lumbar spine with 
associated focal kyphosis, and foraminal stenosis.  The diagnosis 
was cervical DDD with spondylosis and stenosis; and, DDD of the 
lumbar spine with foraminal stenosis.  

The examiner noted the STRs reported that the Veteran had been 
thrown out of his car in a November 1965 automobile accident in 
service.  X-rays of the cervical and lumbar backs at the time 
were normal.  He had been diagnosed with a cervical strain and 
concussion.  His lower back was checked at the time of the 
accident.  The record does not reveal whether he complained of 
low back pain at that time.  This was the only documentation for 
complaints of a neck injury and there was no other documentation 
of a neck or back condition in service.  The separation 
examination in 1969 revealed normal cervical and lumbar spines.  
Therefore the examiner opined that the cervical condition was not 
related to service as there was only a single entry in the 
records recording a neck complaint; then for the following three 
years there were no complaints and his separation examination was 
normal.  Likewise the examiner opined that the lumbar back 
condition was not related to service as there was no evidence of 
a chronic lumbar back problem during service.  

The file also contains extensive VAMC and private treatment 
records, including records from the Charleston Neck and Back 
Center dated in 2000; a January 2003 MUSC Pain Clinic record in 
which the Veteran reported a 4 to 5 year history of a lumbar 
disorder; an August 2003 treatment record noted a two year 
history of low back pain; and, a September 2003 treatment record 
reporting a 4 month history of neck pain.

III. Analysis

Having carefully considered the competent medical evidence of 
record, the Board finds that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for cervical and thoracolumbar spine disorders.  While there is 
evidence of treatment for a cervical strain in service in 
November 1965, and the Veteran's reports of low back pain at the 
time of the accident are competent, his separation examination 
report dated three years later does not list chronic or 
continuing cervical and thoracolumbar spine disorders.  The 
Veteran's separation physical examination report is highly 
probative as to the Veteran's condition at the time of his 
release from active duty, as it was generated with the specific 
purpose of ascertaining his then-physical condition, as opposed 
to his current assertion which is proffered in an attempt to 
secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation of 
the reasons for the Board's decision).  The separation 
examination report is entirely negative for any symptoms 
associated with the cervical and thoracolumbar spines and weighs 
heavily against the claims.  

Subsequent to service, there is no indication of treatment for 
symptoms associated with cervical and thoracolumbar spine 
disorders until approximately March 2002, which is about 34 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Veteran has alleged such treatment, and currently 
reports continuity of such symptoms.  While he is competent to 
make such allegations, they are not credible.  Recent VA and 
private treatment records include reports of far more recent 
onset of back pain, and do not reflect the continuity the Veteran 
now alleges.  These treatment records, made while seeking care 
for current complaints, contradict and outweigh the Veteran's 
reports.

In weighing the conflicting medical evidence, the Board finds 
probative the July 2007 and June 2009 VA examiners reports that 
no chronicity was demonstrated given that the Veteran had stated 
in the examination that his symptoms became significant ten years 
ago.  The July 2007 VA examiner opined that, "it is my opinion 
that these conditions are much more likely to have been caused by 
his subsequent thirty-five- plus years of physical employment 
rather than the motor vehicle accident described in 1965." The 
June 2009 examiner opined that the cervical condition was not 
related to service as there was only a single entry in the 
records recording a neck complaint; then for the following three 
years there were no complaints and his separation examination was 
normal.  Likewise the examiner opined that the lumbar back 
condition was not related to service as there was no evidence of 
a chronic lumbar back problem during service.  These opinions are 
considered probative as they were definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

In contrast, the Board assigns very little probative value to the 
January 2008 VA surgeon's medical opinion because the surgeon 
noted that it was impossible to definitely state that [the 
Veteran's] current [cervical] condition was due to the accident.  
However, he added that it was reasonable to state that his 
cervical condition was at least hastened, if not a direct result 
of injuries sustained in the accident.  The Board finds the 
surgeon's opinion to be inconsistent with the Veteran's service 
treatment records or subsequent treatment records which except 
for a notation of a cervical strain subsequent to the 1965 
accident are entirely silent as to any cervical and thoracolumbar 
spine disorders until approximately March 2002, which is about 37 
years later.  There is no indication that the surgeon was aware 
of any medical history outside of the Veteran's report of injury 
and continuity; he makes no reference to the Veteran's employment 
history in heavy labor, as is considered by the other examiners.  
A medical diagnosis is only as credible as the history on which 
it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can be no better 
than the facts alleged by the appellant."].  Apart from evidence 
that the examiner's assessments were made on the basis of 
primarily the Veteran's account, the facts underlying the 
assessments are not substantiated by the record.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to reject a 
medical opinion solely on the basis that the medical opinion was 
based on a history given by the Veteran.).

When viewed against the background of the service treatment 
records, and the lack of any competent and credible evidence of 
symptoms associated with the cervical and thoracolumbar spines 
until approximately 2002, the evidence of record does not 
establish that there is a nexus between any current diagnosis and 
service.  


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a thoracolumbar spine disorder is denied.  


____________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


